Citation Nr: 1404231	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from July 1966 to April 1970.  He was a member of a tactical fighter squadron and served on a munitions loading team.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran has type II diabetes mellitus.

2.  The evidence establishes that the Veteran was not exposed to herbicides during his service in Thailand because herbicides were not used at the Air Force Base where he served until after his service.

3.  The evidence establishes that the Veteran's type II diabetes mellitus was not manifested to a compensable degree of 10 percent or more within one year after separation from service.

4.  The evidence establishes that the Veteran's type II diabetes mellitus is not due to service.

5.  The evidence establishes that the Veteran's hypertension is not due to service and was first shown years post-service.  There are currently no service connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2013).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  An April 2011 letter issued prior to the September 2011 rating decision provided notice of the requirements for direct service connection.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs) and private treatment records have been obtained.  There is no evidence that there are outstanding VA treatment records.

Additionally, VA Fast Letter 09-20, published on May 6, 2009, provides that a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era must be placed in a veteran's claims file and reviewed along with the other evidence of record. This directive has been reproduced in other administrative provisions concerning development of these claims.  The Board notes that this memorandum has been placed in the Veteran's claims file.

The Board finds that a VA examination is not necessary for decision in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In claims for service connection, VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 83-86.  Medical evidence is not required in every case to "'indicate'" that the claimant's disability 'may be associated' with the claimant's service" for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this case, the Veteran has a current disability that is well-established by private treatment records in the form of type II diabetes mellitus and hypertension.  However, there is no evidence of a nexus between these diseases and service.  There is also no evidence that these diseases manifested during service or to a compensable degree within any of the presumptive periods.  To the extent that the Veteran may be entitled to service connection in this case, this entitlement would be based upon presumptive service connection due to herbicide exposure.  The Veteran argues that he is entitled to service connection based upon herbicide exposure and has not presented lay statements or medical evidence concerning other theories of entitlement.  Presumptive entitlement to service connection due to herbicide exposure depends upon the facts of the Veteran's service and does not require further medical development.  Accordingly, the Board finds that it is not necessary to obtain a medical examination.  McLendon, 20 Vet. App. at 83-86.

Based upon the above considerations, the Board finds that the duties to notify and assist the Veteran have been fulfilled.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Entitlement to Service Connection for Type II Diabetes Mellitus

The Veteran argues that he is entitled to service connection for type II diabetes mellitus based upon exposure to herbicides in Thailand during the Vietnam era.

First, the Board finds that the Veteran is not entitled to presumptive service connection based upon herbicide exposure.  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including type II diabetes mellitus, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board notes that VA Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  The Veteran must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part IV.ii.2.C.10.q.  It is also noted that herbicide exposure should be conceded on a direct or facts-found basis for Veterans who served on RTAFBs in Thailand, while a member of the U.S. Army, if the claimant provides a statement that he was involved with perimeter security duty, and there is additional credible evidence supporting this statement.

In addition, a recently declassified Department of Defense Report written in 1973 titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  Indeed, the report from the Air Force Historical Research Agency archivist notes that vegetation control was a serious problem at the Veteran's base in 1972, especially near the end of the runway and around the perimeter.  She indicated that the base had received Embassy permission to use herbicides and began the program in June.

The Board finds that the Veteran meets the preliminary requirements concerning herbicide exposure in Thailand in that he served in the U.S. Air Force at one of the specified Royal Thai Air Force Bases.  Additionally, the Board finds that the Veteran served near the perimeter of the base.  The Board finds that the Veteran is competent and credible when he states in his notice of disagreement that his preparation of aircraft for flight and release brought him to the end of the runway which was near the perimeter of the base.  The Board also finds that the Veteran is competent and credible when he states that often times, aircraft caused dust, dirt, and plant matter around the end of the runway to blow in the air.  38 C.F.R. § 3.159(a)(2)(2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, however, the record reflects that the Veteran's service was from July 1966 to April 1970.  Unfortunately, the record reflects that herbicides were not used on or around the Veteran's base until 1972.  There is no other evidence of record suggestive of exposure to Agent Orange while serving in Thailand.  As based on the current record, there is no evidence of actual or presumed Agent Orange exposure.  The Veteran is therefore not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).  

Second, the Board finds that the Veteran is not entitled to presumptive service connection for his type II diabetes mellitus based upon manifestation of the disease within the presumptive period.  Certain diseases shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within the applicable time limits.  38 C.F.R. 3.309 (a) (2013).  Generally, a chronic disease must manifest to a 10 percent degree or more within one year of separation from qualifying service.  38 C.F.R. § 3.307(a) (3).  The earliest evidence of a diagnosis of type II diabetes mellitus is in a new patient private treatment record from March 1998.  There is therefore no evidence that the Veteran's type II diabetes mellitus manifested to a 10 percent degree within one year of service.  The Veteran is not entitled to presumptive service connection based upon manifestation within the presumptive period.  Id.

Finally, the Board finds that the Veteran is not entitled to service connection for type II diabetes mellitus based upon a showing of a nexus between his current disability and service or demonstration that the disease was incurred in service.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran clearly has a current disability in the form of type II diabetes mellitus as evidenced by private treatment records.  However, there is no evidence of in-service incurrence or aggravation of this disease or a causal relationship between the disease and service in service treatment records, private treatment records, or the Veteran's lay statements.  The Board therefore finds that the Veteran is not entitled to service connection for his type II diabetes mellitus based upon either a causal relationship between his current disability and service or a disease incurred in service.  38 C.F.R. § 3.303.

Entitlement to Service Connection for Hypertension

The Veteran argues that he is entitled to service connection for hypertension including as secondary to type II diabetes mellitus.

First, the Veteran is not entitled to service connection for hypertension as secondary to his type II diabetes mellitus.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (a).  The Board finds that the Veteran is not entitled to service connection for his type II diabetes mellitus.  Therefore, he is not entitled to service connection for any disability as secondary to type II diabetes mellitus.

Second, there is no evidence that the Veteran's hypertension was incurred in service or is causally related to service.  As previously discussed, service connection that is not secondary to another condition may be established through (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Service connection may also be established for diseases that were incurred in service.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.

Although the Veteran has a current disability in the form of hypertension, there is no evidence that the Veteran's hypertension was incurred in service or is causally related to service.  The Veteran is therefore not entitled to service connection for hypertension.  38 C.F.R. §§ 3.303, 3.310(a). 

Further, there is no evidence of hypertension within one year following separation from service.  As such, presumptive service connection is not in order.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


